PER CURIAM:
This case, which has been much litigated in the Florida Courts, Growers Marketing Service, Inc. v. Conner, Fla.Dist.Ct.App., 1971, 249 So.2d 486; Jack’s Fruit Co. v. Growers Marketing Service, Inc., Fla., 1972, 261 So.2d 171, makes its second appearance in this Court, Jack’s Fruit Company v. Growers Marketing Service, Inc., 5 Cir., 1973, 488 F.2d 493. The arguments conclusively show that the District Court had no jurisdiction in this case and accordingly the judgment entered is vacated and the case remand*1298ed to the District Court with direction to dismiss for want of jurisdiction.1
VACATED and REMANDED with directions to dismiss.

. With this decision falls the supersedeas bond given by the appellant as well as any other liabilities imposed by the decree now vacated.